 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RALPH COLEMAN, et al.,                           No. 2:90-cv-0520 KJM DB P
12                      Plaintiff,
13           v.                                        ORDER
14    EDMUND G. BROWN, JR., et al.,
15                      Defendants.
16

17

18          Pending receipt of the deposit required by the district court’s January 14, 2019 order, ECF
19   No. 6068, IT IS HEREBY ORDERED that:
20                  1. The Clerk of the Court is directed to pay to
21                         Pannone Lopes Devereaux & O’Gara LLC
                           Attn: Matthew A. Lopes, Jr., Esq., Special Master
22                         Northwoods Office Park, Suite 215N
                           1301 Atwood Avenue
23                         Johnston, RI 02919
24

25   the amount of $400,000.00 as partial payment of the statement attached to this court’s January 24,
26   2019 order;
27                  2. The Clerk of the Court shall pay balance of $50,391.81 on that
28
                                                      1
 1   statement upon receipt of defendants’ outstanding deposit; and

 2                    3. A copy of this order shall be served on the financial department of this court.

 3   Dated: January 24, 2019
 4

 5

 6

 7

 8

 9
     /cole18.dec.pp
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
 1   RALPH COLEMAN, et al.,                          :
         Plaintiffs,                                 :
 2                                                   :        No. Civ. S-90-0520 LKK JFM P
             v.                                      :
 3                                                   :
     EDMUND G. BROWN, JR., et al.                    :
 4       Defendants.

 5
     The Special Master hereby submits his latest statement for fees and disbursements, including those
 6   accrued through December 31, 2018.

 7   Matthew A. Lopes, Jr., Special Master
                   Services                          $26,758.00
 8                 Disbursements                     $ 7,140.41
 9                           Total amount due                        $33,898.41
10
     Mohamedu F. Jones, J.D., Deputy Special Master
11                 Services                       $34,400.00
                   Disbursements                  $     0.00
12
                             Total amount due                        $34,400.00
13
     Kerry F. Walsh, J.D.
14                  Services                         $33,673.00
                    Disbursements                    $     0.00
15
                             Total amount due                        $33,673.00
16
     Kristina M. Hector, J.D.
17                  Services                         $23,993.50
                    Disbursements                    $     0.00
18
                             Total amount due                        $23,993.50
19

20   Steven W. Raffa, J.D.
                    Services                         $33,793.00
21                  Disbursements                    $     0.00

22                           Total amount due                        $33,793.00

23
     Regina M. Costa, MSW., J.D.
24                  Services                         $27,095.50
                    Disbursements                    $     0.00
25
                             Total amount due                        $27,095.50
26
27

28
                                                          3
 1   LaTri-c-ea McClendon-Hunt
                   Services                   $31,325.50
 2                 Disbursements              $     0.00

 3                         Total amount due                $31,325.50
 4   Angelyne E. Cooper
                   Services                   $27,142.50
 5                 Disbursement               $     0.00
 6
                           Total amount due                $27,142.50
 7
     Kerry C. Hughes, M.D.
 8                 Services                   $30,731.00
                   Disbursements              $ 5,355.81
 9
                           Total amount due                $36,086.81
10
     Jeffrey L. Metzner, M.D.
11                   Services                 $ 7,742.00
                     Disbursements            $ 1975.17
12
                           Total amount due                $ 9,717.17
13
     Mary Perrien, Ph.D.
14                  Services                  $ 9,446.00
                    Disbursements             $ 579.63
15

16                         Total amount due                $10,025.63

17   Patricia M. Williams, J.D.
                     Services                 $24,974.50
18                   Disbursements            $ 3,060.65

19                         Total amount due                $28,035.15

20   Henry A. Dlugacz, MSW, J.D.
                   Services                   $15,286.00
21                 Disbursements              $ 2,963.14

22                         Total amount due                $18,249.14
23   Lindsay M. Hayes
                   Services                   $16,175.00
24                 Disbursements              $ 1,903.56
25
                           Total amount due                $18,078.56
26
27

28
                                                  4
 1   Timothy A. Rougeux
                   Services                            $11,580.50
 2                 Disbursements                       $ 2,076.86

 3                             Total amount due                         $13,657.36
 4   Cynthia A. Radavsky, M.Ed
                    Services                           $ 7,755.00
 5                  Disbursements                      $ 1,275.47
 6
                               Total amount due                         $ 9,030.47
 7
     Roderick Q. Hickman
 8                  Services                           $ 9,700.52
                    Disbursements                      $ 372.63
 9
                               Total amount due                         $10,073.15
10
     Maria Masotta, Psy.D.
11                  Services                           $15,921.00
                    Disbursements                      $ 1,621.82
12
                               Total amount due                         $17,542.82
13
     Karen Rea PHN, MSN, FNP
14                Services                             $24,288.16
                  Disbursements                        $ 1,168.48
15

16                             Total amount due                         $25,456.64

17   EmployStats
                      Services                         $ 9,117.50
18                    Disbursements                    $     0.00

19                             Total amount due                         $ 9,117.50

20   TOTAL AMOUNT TO BE REIMBURSED                                      $450,391.81

21
     Receipts for justification of reported expenditures are available upon request.
22

23   Respectfully submitted,
24   /s/ Matthew A. Lopes, Jr.
25
     Matthew A. Lopes, Jr.
26
     Special Master
27

28
                                                            5
